                             United States Bankruptcy Court
                        Northern District of Illinois, Eastern Division

IN RE: Bidemi Liadi                         )       Case No. 20-14765
                                            )       Judge David D. Cleary

                          Notice of Motion/Certi.icate of Service

Bidemi Liadi                                Debtor Attorney: Geraci Law L.L.C. via Clerk's
18434 Stewart Ave                           ECF noticing procedures
Homewood, IL 60430

Supplemental notice to:
Fifth Third Bank, P.O. Box 637640 Cincinnati, OH. 45263-7640
Adam Hall, Manley Deas Kochalski LLC P.O. Box 165028 Columbus, OH. 43216-5028

       On June 28, 2021 at 1:00 pm, I will appear before the Honorable David D. Cleary or
any judge sitting in that judge's place, and present this motion, a copy of which is attached.

       This motion will be presented and heard electronically using Zoom for
Government. No personal appearance in court is necessary or permitted. To appear and be
heard on the motion, you must do the
following:
       To appear by video, use this link: <https://www.zoomgov.com/. Then enter the
meeting ID and password.
       To appear by telephone, call Zoom for Government at 1-669-254-5252 or
1-646-828-7666. Then enter the meeting ID and password.
       Meeting ID and password. The meeting ID for this hearing is 161 122 6457 and the
password is Cleary644. The meeting ID and password can also be found on the judge’s page
on the court’s website.

       If you object to this motion and want it called on the presentment date above, you
must cile a Notice of Objection no later than two (2) business days before that date. If a
Notice of Objection is timely ciled, the motion will be called on the presentment date. If no
Notice of Objection is timely ciled, the court may grant the motion in advance without a
hearing.

I certify under penalty of perjury that this ofcice caused a copy of this notice to be delivered
to the persons named above by U.S. mail or by the methods indicated on or before May 11,
2021.
                                                     /s/ Yanick Polycarpe
                                                     on behalf of
                                                     MARILYN O. MARSHALL, TRUSTEE
                             United States Bankruptcy Court
                        Northern District of Illinois, Eastern Division

IN RE: Bidemi Liadi                          )      Case No. 20-14765
                                             )      Judge David D. Cleary

                                      Motion to Dismiss

       NOW COMES Marilyn O. Marshall, Standing Trustee, and requests this case be

dismissed pursuant to 11 U.S.C. §1307(c), or in the alternative converted, and in support

thereof respectfully states the following:

1.     Debtor ciled for Chapter 13 relief on July 30, 2020.

2.     Debtors’ Chapter 13 plan, concirmed January 11, 2021, calls for 1% to be disbursed

to general unsecured creditors and for the cure of mortgage arrears.

3.     Debtor’s schedule A lists an interest in real property commonly known as 18434

Stewart Ave., Homewood, IL. 60430, which has a property identicication number of

31-01-206-018-0000.

4.     Debtor’s schedule D represents that the real property has a fair market value of

$137,494 as is encumbered by a lien held by Fifth Third Bank NA in the amount of

$107,418.

5.     Fifth Third Bank ciled a secured claim in the amount of $109,093.06 with total

arrears of $4,609.62. See ECF claims register claim #15.

6.     Bankruptcy Rule 3001(c)(1) requires that when a claim is based upon a writing, “a

copy of the writing shall be ciled with the proof of claim.”

7.     Bankruptcy Rule 3001(d) requires that a proof of claim asserting a security interest

in property of the debtor, the proof of claim shall accompany evidence that the security

interest has been perfected.
8.     The claim #15 ciled by Fifth Third Bank NA does not attach a mortgage, note or any

evidence of the writing that supports the claim.

9.     The claim #15 also fails to attach any evidence that the creditor’s security interest

has been properly perfected.

10.    The Ofcice of the Trustee has reached out to the attorney for the creditor and

debtor’s attorney but, to date, the claim has not been amended to provide evidence in

writing.

11.    On information and belief, based upon a search of the online records maintained by

the Cook County Clerk, Fifth Third Bank NA, it is possible this creditor does not hold a

properly perfected lien.

12.    If the real property is in fact unencumbered, then this plan does not meet the

requirements of 11 U.S.C. 1325(a)(4).

12.    On Information and belief, were a Chapter 7 Trustee appointed, the creditors would

be entitled to more that the 1% currently provided for in this Chapter 13 plan based upon

liquidation of the possible equity in real estate.

       Wherefore, for the above state reasons, Trustee prays that the instant case be

dismissed, or in the alternative converted to a matter under Chapter 7 of the Bankruptcy

Code, and for any and all other relief this court deems just and proper.

                                                     Respectfully submitted:
                                                     /s/Yanick Polycarpe
                                                     for Marilyn O. Marshall, Trustee
Ofcice of the Chapter 13 Trustee
Marilyn O. Marshall
224 S. Michigan, Suite 800
Chicago, IL 60604
312-431-1300
